Appeal by the de*1413fendant from a judgment of the Supreme Court, Kings County (DiMango, J.), rendered January 16, 2009, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his sentence is excessive and that the Supreme Court improvidently exercised its discretion in denying him youthful offender treatment. However, because the defendant received the sentence for which he expressly bargained, which did not include youthful offender treatment, he has no basis to complain on appeal (see People v Joseph, 50 AD3d 1159, 1160 [2008]; People v Gray, 46 AD3d 703, 704 [2007] ; People v Kazepis, 101 AD2d 816, 817 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Further, the Supreme Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20 [1] [a]; People v James, 78 AD3d 965 [2010]; People v Huffman, 47 AD3d 646 [2008] ). Mastro, J.E, Chambers, Lott and Cohen, JJ., concur.